Citation Nr: 1228403	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-45 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for atrophy of the left testicle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from September 1956 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for the loss of testicles.  The Veteran filed a notice of disagreement and was provided with a statement of the case on the matter in September 2010.  In his substantive appeal, he noted that he was only appealing the "loss of the left testicle."  

The Veteran was scheduled for a personal hearing before a Veterans Law Judge at the RO in August 2012.  He subsequently canceled his hearing request.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted entitlement to loss of a left testicle as a result of a bladder infection he experienced in service.  His service treatment records have been presumed destroyed by the fire at the National Personnel Records Center (NPRC) in St. Louis, in 1973.  Other records confirm that the Veteran spent some period of time in a hospital during his active duty service, and personal letters to his wife dated during his period of active duty confirm that he experienced some type of infection.  In a November 2010 statement, his spouse reported that he was treated for a bladder/left testicle infection.  The Board finds that the evidence included in the file is competent and credible with regard to the Veteran's in-service treatment for an infection.  
In a private medical statement dated in November 2010, the Veteran's treating physician concluded that the Veteran had an atrophic left testis as a result of the infection he experienced in service.  Evaluation in July 2009 revealed an atrophic left testis but with a normal location and a normal right testis.  In contrast, upon VA examination in September 2011, the clinician concluded that the Veteran's left testicular atrophy was not related to his military service because he fathered four children after the infection and he did not currently experience erectile dysfunction.  However, the clinical report also notes that the Veteran had a left orchiectomy as a result of the infection (see page 3 of the evaluation)and that both the left and right testicles were absent (see page 7 of the evaluation).  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2011).  Here, the Board finds that the medical evidence of record is inadequate to render a decision on the claim.  The private medical statement related the Veteran's left testicle atrophy to an infection during military service, but there is no indication that a full history of when the atrophy occurred was obtained from the treating physician.  The claimed infection occurred in 1959, more than 50 years ago, and the Veteran has not presented any medical evidence denoting the presence of an atrophied left testicle from the time of his discharge until 2009 - and the physician did not provide a rationale for concluding that the current atrophy was due to the infection in service rather than to any other risk factors that may be present in the Veteran.  The September 2011 VA examination report is equally flawed since the information contained in the report is inconsistent.  The examiner indicated that both of the Veteran's testicles had been surgically removed (contrary to the private medical records noting that the left one was atrophied but the right one was present), but also concluded that there could not have been any residuals of the infection in service since the Veteran fathered four children after the infection was resolved.  This conclusion requires further explanation, which addresses if the Veteran still had the right testicle at the time he was having his family, would have been able to father children even if the left one was atrophied at the time.  In sum, the Board finds that the evidence is inadequate to either grant or deny the claim.  Hence a remand is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for an atrophied left testicle since his discharge from service.  After securing the necessary release, the RO should obtain these records.  

2.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of the Veteran's left testicle problems.  Based on a full review of the record, including the private medical statement submitted by the Veteran, the examiner is asked to address following:  

a. Is the Veteran's left testicle atrophied or surgically absent?  Describe the degree of any atrophy.  
b. Is at least as likely as not (a 50 percent or greater probability) that any currently manifested atrophy of the left testicle (or its surgical removal) had its onset during the Veteran's period of active duty or is otherwise related to the bladder infection he experienced while on active duty.  

A rationale for all opinions expressed should be provided.  

  
3.  After the above development has been fully accomplished, adjudicate the claim of entitlement to service connection for loss of the left testicle.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

